         Case 1:21-cv-00052-3JP Document 357      Filed 08/02/21    Page 1 of 1




           UNITED STATES COURT OF INTERNATIONAL TRADE


                                               Before: Mark A. Barnett,
 IN RE SECTION 301 CASES                       Claire R. Kelly and
                                               Jennifer Choe-Groves, Judges
                                               Court No. 21-00052



                                      ORDER

      Pursuant to the status conference held on August 2, 2021 (“Status

Conference”), it is

      ORDERED that Defendants’ time to establish a repository is extended from

August 6, 2021 to August 20, 2021; and it is further

      ORDERED that Defendants’ and Plaintiffs’ time to submit additional

proposed modifications to the preliminary injunction ordered on July 6, 2021, ECF

No. 330, is extended from August 6, 2021 to August 20, 2021; and it is further

      ORDERED that the parties shall submit a joint status report by Monday,

August 9, 2021, updating the court on the issues identified by the court at the Status

Conference as needing further clarification.


                                                        /s/ Claire R. Kelly
                                                       Claire R. Kelly, Judge



                                                        /s/ Jennifer Choe-Groves
                                                       Jennifer Choe-Groves, Judge

Dated:       Monday, August 2, 2021
             New York, New York
